Title: From Thomas Jefferson to Benjamin King, 12 December 1822
From: Jefferson, Thomas
To: King, Benjamin


Sir
Monticello
Dec. 12. 22.
I have duly recieved your favor covering the drawing of your equilateral level. I think it ingenious and likely to answer well the purposes proposed, and especially that of ascending roads. if your strawcutter answers well and is cheap, it will be in demand. we have a patent one, most excellent for it’s purpose, but so dear that no one buys it. I wish you success with both and hope that the time since I witnessed your useful labors at the navy yard has been agreeably & profitably spent to you.having this occasion of writing to you I will trouble you with an enquiry. you know the hoisting machine which mr Latrobe used for raising great weights at the public buildings. it was what is called the axle in the wheel, being an axle about 8. I. diameter, and an iron spur wheel at the end of about 4. f. diam. the hoisting rope wrapped round the axle. the wheel was moved by a toothed pinion with a double handle. I procured one at Washington for my own use, but our University having need of it I let them have it for what it cost me at Washington. but what that was I cannot now find. I therefore ask the favor of you to inform me of the cost of such a one there. it was compleated fensed for use, all the wooden work compleat, but without a rope. it had a spur wheel at one end of the axle only. some of them have two. your information will enable me to settle with the University and greatly oblige me. accept my best wishes and respectsTh: Jefferson